DETAILED ACTION

Status of Claims
The following is a final office action in response to the communication filed 7/21/2021.  
Claims 1-2, 4, 6-7, 9, 11-12, 14, 16-17 and 19-20 have been amended.
Claims 3, 5, 8, 10, 13, 15 and 18 have been cancelled.
Claims 1-2, 4, 6-7, 9, 11-12, 14, 16-17 and 19-20 are currently pending and have been examined.

Priority
Applicant’s claim for the benefit of prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Information Disclosure Statement received 6/25/2021 has been reviewed and considered.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Response to Arguments

Applicant’s amendments and associated arguments, filed 7/21/2021, regarding the rejection of claims 4, 9, 13, 14 and 19 under 35 U.S.C. §112 (b), or 35 U.S.C. §112, second paragraph, have been fully considered and are persuasive.  The rejection of claims 4, 9, 13, 14 and 19 under 35 U.S.C. §112 (b), or 35 U.S.C. §112, second paragraph, has been withdrawn.

Applicant’s amendments and associated arguments, filed 7/21/2021, with respect to the rejection of the claims under 35 U.S.C. §101 have been considered but they are not persuasive.  The limitations, as drafted, are a process that, under its broadest reasonable interpretation, represents a commercial interaction and is therefore a method of organizing human activity.  In addition, the functions of elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function, such as receiving/processing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  When considered in combination, the elements do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  See the rejection of the claims under 35 U.S.C. §101, below.

Applicant’s amendments and associated arguments, filed 7/21/2021, with respect to the rejection of claims 1, 2, 4, 7-9, 11, 12, 14 and 17-20 under 35 U.S.C. §102 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.

Applicant’s amendments and associated arguments, filed 7/21/2021, with respect to the rejection of the remaining claims under 35 U.S.C. §103(a) have been considered but are but are moot because the arguments do not apply to all of the references being used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6-7, 9, 11-12, 14, 16-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1-2, 4, 6-7, 9, 11-12, 14, 16-17 and 19-20 are directed to a method (process), a system (machine or manufacture), and a non-transitory medium (manufacture), respectively.  As such, the claims are directed to statutory categories of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claims 1, 11 and 20 recite maintaining, in one or more data structures, one or more events associated with one or more geographic locations; receiving a request to add a first product to a shopping cart; adding the first product to the shopping cart; identifying a failure of the shopping cart to satisfy a purchasing criteria; identifying, responsive to identifying the failure, a location; identifying, in the one or more data structures, an event of the one or more events associated with a geographic location of the one or more geographic locations satisfying a proximity threshold to the location; selecting a second product for the shopping cart to satisfy the purchasing criteria based on the identified event; identifying whether an elapsed time since purchasing the second product through a user account associated with the client device satisfies a-2-4846-2011-7486.2Atty. Dkt. No. 098981-6121 depletion rate of the second product based on household information associated 
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, represents a commercial interaction (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relation) and are therefore a method of organizing human activity. More specifically, other than reciting “by one or more data processors”, nothing in the claim element precludes the aforementioned steps from practically being performed by a human

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. In Prong Two, Step 2A, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claims 1, 11 and 20 recites the additional elements of: one or more data processors and a client device. The functions of elements include maintaining (i.e. storing), receiving, transmitting, processing and displaying data. These functions are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function, such as receiving/processing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Claims 1, 11 and 20 further recite that the shopping cart is an “ecommerce” shopping cart.  The characterization of the shopping environment as an ecommerce shopping environment merely links the use of the judicial exception to a particular technical environment or field of use. 
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Prong Two, Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
TLI Communications, the invention merely invokes computers as a tool to perform an existing process.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
Additionally, as discussed above, the characterization of the shopping cart as “ecommerce” merely links the use of the judicial exception to a particular technical environment or field of use.   Similar to FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016), the requirement thereof merely limits the claim to a particular computing environment.
Thus, even when viewed as an ordered combination, nothing in the claim(s) add significantly more (i.e. an inventive concept) to the abstract idea.
Claims 2 and 12 recite further analysis for identifying the failure, which merely narrows the previously recited abstract idea limitations of claims 1 and 11. For the reasons described above with respect to claims 1 and 11, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claims 4, 6-7, 14, 16-17 recite further analysis for selecting the additional product item, which merely narrows the previously recited abstract idea limitations of claims 1 and 11. For the reasons described above with respect to claims 1 and 11, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claims 9 and 19 further recite the functions of, in summary, determining continued failure of the shopping cart status, selecting a third product item and adding the third product item to the shopping cart.  Similar to claims 1 and 11, these limitations, as drafted, are a process that, under its broadest reasonable 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2, 7, 9, 17 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “wherein determining the failure comprises…”  However, the preceding claim language recites “identifying…a failure.”  While the claim 2 “determining” limitation likely refers to the previously recited “identifying” limitation, the difference between the limitation language renders the claim indefinite.

Claims 7 and 17 recite “product items.” However, the preceding claim language has deleted all recitations of “items,” and therefore this limitation lacks antecedent basis. 

Claim 9 recites “the second product item.”  However, the preceding claim language has deleted all recitations of “items,” and therefore this limitation lacks antecedent basis.

Claim 20 recites “a first product item” and subsequently recites “the first product.”  While the “first product” and the “first product item” likely refer to the same entity, the omission of the “item” in the subsequent recitations renders the claim indefinite.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-2, 4, 6-7, 9, 11-12, 14, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evevsky (U.S. Pub. No. 2009/0234722 A1), in view of Fox (U.S. Pub. No. 2020/0027149 A1), in view of Bhagat et at. (U.S. Patent No. 10,304,082 B1), and further in view of Schulz et al. (U.S. Pub. No. 2015/0221016 A1).

Claims 1, 11 and 20
	
Evevsky discloses a system and method for computerized sales optimization.  Evevsky discloses a method comprising:  
maintaining, by one or more processors, one or more data structures (Evevsky [0009] In an embodiment according to the present disclosure, the e-commerce website includes a database which may contain information related to the merchant's products and the consumer's transaction history and preferences);
receiving, by the one or more processors, from a client device, a request to add a first product to an ecommerce shopping cart (Evevsky [0026] E-commerce server 10 may include a merchant item database (not shown) for storing data related to the items the merchant may offer for sale, a consumer favorite products list (not shown), and/or a record of a consumer's purchase history. E-commerce server 10 may also provide an online shopping cart for enabling a consumer to select items for purchase, as is well-known; Evevsky [0028] FIG. 2, In the step 110 the consumer browses, or "shops" the merchant site, to select item(s) for purchase. Upon selection the items may be added to the shopping cart in the step 115); 
adding, by the one or more processors, the first product to the ecommerce shopping cart (Evevsky [0028] FIG. 2, Upon selection the items may be added to the shopping cart in the step 115; Evevsky [0028] The product of the unit price and corresponding quantity of each item is summed in the step 120 to cumulatively compute the order subtotal. In the step 125 the order subtotal is compared to the promotional threshold amount);
identifying, by the one or more processors, a failure of the ecommerce shopping cart to satisfy a purchasing criteria (Evevsky [0027] Shopping cart filler item module 100 includes a software ; 
identifying, by the one or more processors, responsive to identifying the failure, [information]; selecting, by the one or more processors a second product for the ecommerce shopping cart to satisfy the purchasing criteria based on the identified [information]; identifying, by the one or more processors, the second product based on information associated with the user account (Evevsky [0028] If the promotional threshold has been reached, i.e., the order total is equal to or greater than the promotional threshold, the shopping cart filler item module 100 processing is concluded and the consumer is returned to the browsing state 110. However, if the promotional threshold has not been reached, the step 130 is performed wherein filler items are identified by the filler item identification module 300; Evevsky [0028] If filler items have been found, the step 140 is performed wherein the filler items are presented to the consumer for purchase; Evevsky [0033] In the step 305, a qualification amount needed to qualify the consumer's order is computed by subtracting the order subtotal (previously described) from the promotional threshold amount. In the step 310, the consumer's favorite product list may be examined to identify which, if any, of the consumer's favorite products have a price that equals or exceeds the qualification amount; Evevsky [0034] If no filler items were identified in the consumer's favorite product list, the step 320 is performed wherein a consumer's purchase history may be examined to correlate types of items the consumer has purchased in the past with items in a merchant item database (i.e. items which are offered for sale by the merchant); Evevsky [0034] Any potential filler items thus identified are then further examined to determine which, if any, potential filler items having a ; and
and adding, by the one or more processors, the second  product to the ecommerce shopping cart, wherein the ecommerce shopping cart including the second product is displayed on the client device to indicate that the ecommerce shopping cart satisfies the purchasing criteria (Evevsky [0033] In the step 315 it is determined whether any filler items were identified in the consumer's favorite product list and if so, the filler items are processed for presentation to the consumer; Evevsky [0034] In the step 325 it is determined whether any filler items were identified and if so, the filler items are processed for presentation to the consumer as previously described herein; Evevsky [0028] In the step 145 it is determined whether the consumer has chosen a filler items. If no item was selected, the consumer is returned to the browsing state 110. If an item was selected, the item is added to the shopping cart in the step 150 and the consumer is returned to the browsing state 10 [see also Evevsky [0006]]).

Evevsky, as shown above, discloses one or more data structures (Evevsky [0009]).  But does not necessarily disclose that the data structures contain one or more events associated with one or more geographic locations. Evevsky also, as shown above, discloses the selection of the additional product based on identified information (Evevsky [0006], [0027]-[0028], [0033]-[0034]), but does not explicitly disclose that the selection is based on a proximity of the client device to a geographical location associated with a regional event.

Fox discloses predictive product order recommendations based on a weather event forecast.  Fox discloses:
maintaining, by one or more processors, in one or more data structures, one or more events associated with one or more geographic locations (Fox [0003] The present invention provides a method of sending a notification of one or more recommended products to purchase in preparation for a weather event; Fox [0014] Product purchase recommendation system 104 receives, retrieves, or determines a scope definition 108, a user location 110, crowdsourced product purchase data 112, ;
identifying, by the one or more processors, a location of the client device; identifying, by the one or more processors, in the one or more data structures, an event of the one or more events associated with a geographic location of the one or more geographic locations satisfying a proximity threshold to the location of the client device (Fox [0003] The present invention provides a method of sending a notification of one or more recommended products to purchase in preparation for a weather event; Fox [0014] Product purchase recommendation system 104 receives, retrieves, or determines a scope definition 108, a user location 110, crowdsourced product purchase data 112, weather data 114, inventory data 116, and data classifications 118; Fox [0016] Scope definition 108 specifies a geographic location of a forecasted weather event; Fox [0017] Scope definition 108 specifies a scope of the weather event, including a type of a weather event (e.g., hurricane, flooding, high winds, extreme heat, extreme cold, etc.), a projected severity of the weather event, and a projected duration of the weather event; Fox [0018] User location 110 specifies a geographic location of a user, such as the latitude and longitude at which the user is located, or the ZIP code or postal code in which the user is located.  Product purchase recommendation system 104 receives user location 110 from a website of one of the businesses identified in scope definition 108, in response to the user utilizing the online portal of the website to shop for products and allowing the portal to use the current location of the user; Fox [0024] In response to a determination that a user is using an online portal of one of the businesses specified in scope definition 108, product purchase recommendation system 104 uses inventory data 116, user location 110, weather data 114, and crowdsourced product purchase data 112 to determine the most popular products purchased by other users in the time period specified in scope definition 108, which indicates a likelihood that the products were purchased in preparation for the forecasted weather event indicated by weather data 114; Fox [0025] In one embodiment, product purchase recommendation system 104 selects the most popular products from the most popular products purchased by other users ;
selecting, by the one or more processors a second product based on the identified event (Fox [0025] In one embodiment, product purchase recommendation system 104 selects the most popular products from the most popular products purchased by other users whose geographic locations match user location 110; Fox [0042] In step 220, product purchase recommendation system 104 (see FIG. 1) presents recommended product(s) 120 (see FIG. 1) to the user via the online portal, which are product(s) that are included in the most popular products determined in step 218 and that are recommended to be purchased to prepare for the forecasted weather event).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the information type (i.e. events associated with geographical locations) of Fox for the information type (i.e. user preferences/history) of Evevsky. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include geographical and regional event data, as taught by Fox, in the recommendation process of Evevsky, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so to notify users of recommended products to purchase in preparation for a weather event (Fox, abstract).

While Evevsky discloses the selection and display of the additional product item in the e-commerce cart based on items most recently purchased through the user account, it does not explicitly recite an elapsed time or a depletion rate is used in the determination.

Bhagat discloses personalized network content generation and redirection according to repeat behavior.  Bhagat discloses:
identifying, by the one or more processors, whether an elapsed time since purchasing the second product through a user account associated with the client device satisfies a-2- 4846-2011-7486.2Atty. Dkt. No. 098981-6121depletion rate of the second product based on information associated with the user account  (Bhagat, col, 2. ll. 10-25, Purchasing history for the particular entity (e.g., a customer of an electronic marketplace) may indicate that the customer has purchased a particular item multiple times. This information not only indicates an interest in the item, but also may be used to determine an expectation of repeat behavior (e.g., actual purchase of the item) during a given time period [see also Bhagat, col. 2, ll. 20-35]; Bhagat, col, 2. ll. 34-44, FIG. 1 illustrates the expectation rising after the day of the last order until it reaches its peak height for repeated behavior. Once the expectation reaches its peak height, the expectation begins to gradually fall. Accordingly, in this particular example, the entity 103 is most likely to repeat his or her behavior twenty to twenty-five days after the prior purchase; Bhagat, col. 2, ll. 40 – col. 3, l. 5, The expectation of repeat behavior can be used as a factor in determining whether to generate a recommendation for an entity 103 with respect to an item 106. For example, in the example of FIG. 1, assume that the entity 103 interacts with the electronic marketplace offering the item 106 "Evaus Shampoo" for purchase twenty-four days after a prior purchase of the item 106); Bhagat, col, 2. ll. 34-44, FIG. 1 Accordingly, in this particular example, the entity 103 is most likely to repeat his or her behavior twenty to twenty-five days after the prior purchase; Bhagat, col. 2, ll. 40 – col. 3, l. 5, A recommendation may be generated for the item 106 and sent to the entity 103 during a time period that the expectation of repeat behavior associated with the item meets or exceeds a predefined threshold. For example, in the example of FIG. 1, assume that the entity 103 interacts with the electronic marketplace offering the item 106 "Evaus Shampoo" for purchase twenty-four days after a prior purchase of the item 106. Assume that the expectation of repeat behavior for that date meets or exceeds a predefined threshold. Accordingly, a network page including a recommendation of the item may be generated); and 
adding, by the one or more processors, responsive to identifying that the elapsed time satisfies the depletion rate, the second  product to the ecommerce shopping cart, wherein the ecommerce shopping cart including the second product is displayed on the client device (Bhagat, col. 2, ll. 40 – col. 3, l. 5, Accordingly, a network page including a recommendation of the item may be generated and sent to the client device associated with the entity 10; Bhagat, col. 2, ll. 40 – col. 3, l. 5,  The network page may comprise any network page associated with the electronic marketplace such as, for example, a recommendation page, a check-out page, a shopping cart page, an item detail page, a search results page, an electronic marketplace home page, and/or other type of network page associated with the electronic marketplace. The recommendation may include selectable components configured to facilitate repetition of the behavior by the entity 103 for the particular item 106 (e.g., facilitate purchase of the item via the electronic marketplace, etc.))
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include depletion rates and elapsed time, as taught by Bhagat in the repeat purchase tracking for item selection of Evevsky and Fox, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because users may repeat behavior with respect to particular items of interest (Bhagat, col. 1, ll. 5-15).

Evevsky, as shown above, also discloses information associated with the user account (Evevsky [0009]), which strongly suggests that the information may be “household” information.

Schulz disclose systems and methods for facilitating efficient shopping.  Schulz more explicitly discloses wherein the information comprises household information associated with the user account (Schulz [0050] User list items 300 may be items that were selected directly by the user and/or predicted items such as repeat purchase items that have been previously and repeatedly purchased by the user (e.g., on every visit or nearly every visit to the merchant). These items may include a repeat food or drink order, staple food and/or household items, office supplies, or any other items such as items that the user has authorized to always be included in a pre-filled shopping cart; Schulz [0069] In another embodiment, one or more repeat or periodic purchases may be predicted as being needed sooner or later than a 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include household information, as taught by Schulz, in the customer information of Evevsky, Fox and Bhagat, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would be desirable to provide improved systems and methods for efficient shopping (Schulz [0006]).

	With respect to claim 11, Evevsky further discloses a system comprising: one or more data processors configured to [perform the method] (Evevsky, [0016], [0025]-[0027], FIG.1).

	With respect to claim 20, Evevsky further discloses a non-transitory computer-readable storage device storing computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations [to perform the method] (Evevsky, [0016], [0025]-[0027], FIG.1, claim 21)]

Claims 2 and 12

Continuing from claims 1 and11, Evevsky further discloses wherein determining the failure comprises comparing a total price associated with the ecommerce shopping cart to a minimum basket price to determine that the minimum basket price exceeds the total price (Evevsky [0009] If 

Claims 4 and 14

Continuing from claims 1 and 11, Evevsky further discloses wherein selecting the second product is further based on merchant information (Evevsky [0034] If no filler items were identified in the consumer's favorite product list, the step 320 is performed wherein a consumer's purchase history may be examined to correlate types of items the consumer has purchased in the past with items in a merchant item database (i.e. items which are offered for sale by the merchant); Evevsky [0034] Any potential filler items thus identified are then further examined to determine which, if any, potential filler  indicating at least one of a popularity of the second product, a proximity of the second product -25-WO 2020/101704PCT/US2018/061582to a checkout station or aisle at a brick-and-mortar store, and seasonal status information associated with the second product (Evevsky [0035] The identified merchant database items may be ranked in accordance with a predetermined priority, such as items currently "on sale" (i.e., currently offered at a reduced price), overstock items, slow moving inventory, and/or clearance items. Higher-ranked items may then be presented to the consumer before lower-ranked items. The ranking order may be determined by the merchant to, for example, help achieve the merchant's business objectives (i.e., reduce inventory on slow moving or overstock items, promotes particular brands, and the like). In the step 335 it is determined whether any filler items were identified and if so, the filler items are processed for presentation to the consumer as previously described herein, and the filler item identification module 300 concludes (step 350).

Claims 6 and 16

Continuing from claims 1 and 11, Fox further disclose  wherein the identified event comprises at least one of a natural disaster, a weather condition, and a man-made disaster (Fox [0003] The present invention provides a method of sending a notification of one or more recommended products to purchase in preparation for a weather event; Fox [0014] Product purchase recommendation system 104 receives, retrieves, or determines a scope definition 108, a user location 110, crowdsourced product purchase data 112, weather data 114, inventory data 116, and data classifications 118; [0016] Scope definition 108 specifies a geographic location of a forecasted weather event; Fox [0017] Scope definition 108 specifies a scope of the weather event, including a type of a weather event (e.g., hurricane, flooding, 

Claims 7 and 17

Continuing from claims 1 and 11, Evevsky further discloses wherein selecting the second product is responsive to receiving an additional request from the client device to add additional product items to the ecommerce shopping cart, the additional request absent additional information identifying the second product (Evevsky [0006] As the consumer adds further items to the shopping cart, and if the order total still does not meet the promotional threshold, alternative filler items may be suggested to the consumer in the same manner, until the promotional threshold is reached, or until the consumer proceeds to checkout without having reached the promotional threshold; Evevsky [0012] In an embodiment, the consumer may optionally choose to see additional or alternative filler items in event that, for example, the present set of filler items is not to the consumer's liking. It is envisioned that the first set of filler items are presented in priority order, for example, the first set of n filler items presented to the consumer will be the n highest-priority filler items identified. If the consumer chooses to see additional filler items, the n next-highest filler items are presented, and so forth until no more suitable filler items can be identified [see also Evevsky [0028]]).

Evevsky, as shown above, discloses the selection of the additional product based on identified information (Evevsky [0006], [0027]-[0028], [0033]-[0034]), but does not explicitly disclose that the selection is based on a proximity of the client device to a geographical location associated with a regional event.
Fox, as shown above, further discloses wherein selecting the second product is based on the identified event (Fox [0003] The present invention provides a method of sending a notification of one or more recommended products to purchase in preparation for a weather event; Fox [0014] Product purchase recommendation system 104 receives, retrieves, or determines a scope definition 108, a user location 110, crowdsourced product purchase data 112, weather data 114, inventory data 116, and data 


Claims 9 and 19

Continuing from claims 1 and 11, Evevsky further discloses wherein adding the second product item comprises: 
adding, by the one or more processors, the second product to the ecommerce shopping cart (Evevsky [0033] In the step 315 it is determined whether any filler items were identified in the consumer's favorite product list and if so, the filler items are processed for presentation to the consumer; Evevsky [0034] If no filler items were identified in the consumer's favorite product list, the step 320 is performed wherein a consumer's purchase history may be examined to correlate types of items the ; Evevsky [0034] Any potential filler items thus identified are then further examined to determine which, if any, potential filler items having a price that equals or exceeds the qualification amount. Those items which have a price equaling or exceeding the qualification amount are identified as filler items; Evevsky [0034] In the step 325 it is determined whether any filler items were identified and if so, the filler items are processed for presentation to the consumer as previously described herein [see also Evevsky [0006]]);
 determining, by the one or more processors and responsive to adding the second product, a continued failure of the ecommerce shopping cart to satisfy the purchasing criteria associated with the ecommerce shopping cart (Evevsky [0006] Initially, the consumer may add primary items, or those items expressing the consumer's initial or primary purchasing intention, to the shopping cart. As additional items are added to the shopping cart, a shopping cart filler item module may cause to be presented to the consumer one or more filler items, each having a price which, for example, is at least the difference between the sum of the prices of items currently in the shopping cart (i.e., the order subtotal) and the promotional threshold such that, if purchased, would qualify the consumer's order for the promotional offer); 
selecting, by the one or more processors and responsive to determining the continued failure, a third product based on the information associated with the user account (Evevsky [0006] As the consumer adds further items to the shopping cart, and if the order total still does not meet the promotional threshold, alternative filler items may be suggested to the consumer in the same manner); and  
adding, by the one or more processors, the third product to the ecommerce shopping cart causing the ecommerce shopping cart to satisfy the purchasing criteria, wherein the ecommerce shopping cart including the second product and the third product is displayed on the client device to indicate that the ecommerce shopping cart satisfies the purchasing criteria (Evevsky [0006] As the consumer adds further items to the shopping cart, and if the order total still does not meet the promotional threshold, alternative filler items may be suggested to the consumer in the same manner, until the promotional threshold is reached). 


Bhagat, as shown above, further discloses adding, by the one or more processors, responsive to identifying that the elapsed time satisfies the depletion rate, the second product to the ecommerce shopping cart (Bhagat, col, 2. ll. 10-25, Purchasing history for the particular entity (e.g., a customer of an electronic marketplace) may indicate that the customer has purchased a particular item multiple times. This information not only indicates an interest in the item, but also may be used to determine an expectation of repeat behavior (e.g., actual purchase of the item) during a given time period [see also Bhagat, col. 2, ll. 20-35]; Bhagat, col, 2. ll. 34-44, FIG. 1 illustrates the expectation rising after the day of the last order until it reaches its peak height for repeated behavior. Once the expectation reaches its peak height, the expectation begins to gradually fall. Accordingly, in this particular example, the entity 103 is most likely to repeat his or her behavior twenty to twenty-five days after the prior purchase; Bhagat, col. 2, ll. 40 – col. 3, l. 5, The expectation of repeat behavior can be used as a factor in determining whether to generate a recommendation for an entity 103 with respect to an item 106. For example, in the example of FIG. 1, assume that the entity 103 interacts with the electronic marketplace offering the item 106 "Evaus Shampoo" for purchase twenty-four days after a prior purchase of the item 106); Bhagat, col, 2. ll. 34-44, FIG. 1 Accordingly, in this particular example, the entity 103 is most likely to repeat his or her behavior twenty to twenty-five days after the prior purchase; Bhagat, col. 2, ll. 40 – col. 3, l. 5, A recommendation may be generated for the item 106 and sent to the entity 103 during a time period that the expectation of repeat behavior associated with the item meets or exceeds a predefined threshold. For example, in the example of FIG. 1, assume that the entity 103 interacts with the electronic marketplace offering the item 106 "Evaus Shampoo" for purchase twenty-four days after a prior purchase of the item 106. Assume that the expectation of repeat behavior for that date meets or exceeds a predefined threshold. Accordingly, a network page including a recommendation of the item may be generated; Bhagat, col. 2, ll. 40 – col. 3, l. 5, Accordingly, a network page including a recommendation of the item may be generated and sent to the client device associated with the entity 10; Bhagat, col. 2, ll. 40 

Evevsky, as shown above, discloses information associated with the user account (Evevsky [0009]), which strongly suggests that the information may be “household” information.
Schulz, as shown above, further discloses that the information comprises household information associated with the user account (Schulz [0050] User list items 300 may be items that were selected directly by the user and/or predicted items such as repeat purchase items that have been previously and repeatedly purchased by the user (e.g., on every visit or nearly every visit to the merchant). These items may include a repeat food or drink order, staple food and/or household items, office supplies, or any other items such as items that the user has authorized to always be included in a pre-filled shopping cart; Schulz [0069] In another embodiment, one or more repeat or periodic purchases may be predicted as being needed sooner or later than a regular period for purchase. For example, a user may typically purchase toilet paper every month, but the system may predict the user may need toilet paper sooner because user data has indicated the user is currently having relatives staying with the user. In another case, the system may predict the user will not need toilet paper in the current month because it detects that the user's wife has recently purchased toilet paper. Thus, data available from user purchases, household purchases by others, social network data, calendar events (such as house guests staying), etc., may be used to adjust a predicted periodic purchase).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Diana Salacka ("Recommended products: how to design checkout that sells?"), disclosing strategies for recommending products to customers at checkout.
Linda Bustos ("The 3 Ps of Cross-Selling in the Shopping Cart"), disclosing strategies for placing product recommendations in a cart page template.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY J FLYNN whose telephone number is (571)272-9855.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ABBY J FLYNN/Primary Examiner, Art Unit 3625